DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 4/21/2010 has been entered.

Response to Amendment
3.	Applicants’ response filed 11/10/2021 amended claim 7.  Applicants’ amendments overcome the claim objections from the office action mailed 5/11/2021; therefore the objections are withdrawn.  Neither applicants’ amendments nor arguments are persuasive in overcoming the 35 USC 103 rejections over Liston in view of Antzutkin and the 35 USC 103 rejection over Liston in view of Antzutkin further in view of Kocsis from the office action mailed 5/11/2021 (although the rejection is modified from the response filed 5/11/2021 based on applicants’ arguments); therefore these rejections are maintained below.  Applicants did not file a terminal disclaimer to obviate 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3, 7-13, 16, 18, 23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Liston, US Patent No. 4,455,243 (hereinafter referred to as Liston) in view of Antzutkin et al., US Patent Application Publication No. 2014/0011720 (hereinafter referred to as Antzutkin).
Regarding claims 1-3, 7-13, 16, 18, 23 and 25-28, Liston discloses a lubricating oil composition comprising the reaction product of borated GMO and polyisobutylene 
Liston discloses all the limitations discussed above but does not specifically disclose the cations recited in claim 1.  
Antzutkin discloses a lubricant component, characterized in that it comprises: a) at least one anion selected from the group consisting of a mandelato borate anion, a salicylato borate anion, an oxalatooxalato borate anion, a malonato borate anion, a succinato borate anion, a glutarato borate anion and an adipato borate anion, and b) at least one cation selected from the group consisting of a tetraalkylphosphonium cation, a choline cation, an imidazolium cation and a pyrrolidinium cation, wherein said at least one cation has at least one alkyl group substituent with the general formula CnH2n+1, wherein 1<n<80 (see Claims 1, 14 and 18; and Para. [0002], [0005] and [0057], and see Examples 1-3, 7-16, 19, 20 and 22-23).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the borate compounds of Liston with the metal cation of Antzutkin in order to enhance the anti-wear and friction reducing properties of the composition.     

Claim Rejections - 35 USC § 103
7.	Claims 17, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liston in view of Antzutkin as applied to claims 1-3, 7-13, 16, 18, 23 and 25-28 Kocsis et al., US Patent Application Publication No. 2006/0079413 (hereinafter referred to as Kocsis).  
Regarding claims 21-22 and 24, Liston/Antzutkin disclose all the limitations discussed above but does not explicitly disclose the limitations of claims 21-22 and 24.    
Kocsis discloses a low sulfur, phosphorus and ash lubricant composition comprising greater than 80 wt% of a lubricating base oil, such as, paraffinic, naphthenic or mixed paraffinic-naphthenic types, ester and PAO base oils to which is added 0.05 to 5 wt% of a friction modifier including, a tartaric acid derivative where the hydroxyl groups are functionalized by reaction with a boron compound wherein the tartaric acid derivative is prepared by reacting tartaric acid and one or more amines, such as, RR’NH wherein R and R’ each independently represent hydrogen and a hydrocarbon-based radical of 1 to 150 carbon atoms (Para. [0008], [0025] and see Table 2 and Claims 2 and 16-17 of Kocsis).  
Kocsis further discloses 5 wt% of a first dispersant comprising succinic based dispersants having polyisobutenyl substituent with a molecular weight of 500 to 5000 where the succinic based dispersants comprise amides and quaternary ammonium salts (Para. [0049]-[0050] and see Table 1), 5 wt% of an additional dispersant which includes succinic acid dispersants having one or more amines (Para. [0052] and see Tables 1-2), 8 wt% of a viscosity index improver (see Table 1) and 0.05 to 3 wt% of an overbased calcium salicylate detergent (Para. [0061]-[0062]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the metal derived compounds of Kocsis as a reaction component in Liston/Antzutkin in order to enhance the fuel economy properties of the composition.     

Double Patenting
8.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
9.       Claims 1-3, 7-13, 16-18 and 21-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,774,283. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '283 patent discloses a lubricant composition comprising the same aliphatic tetrahedral boron compound recited in the instant claims and hence would have been obvious in light of the disclosures discussed above and incorporated herein by reference.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Response to Arguments
10.	Applicants’ arguments regarding claims 1-3, 7-13, 16-18 and 21-28 have been fully considered and are not persuasive.  
Applicants argue that the combination of references discussed above is improper as there has been no articulated reason for combining the references.  The references are combinable as the Abstract of Antzutkin explicitly discloses a motivation to use the compounds disclosed therein in compositions similar to those disclosed in Liston.         
    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771